COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Marinecorp International, Ltd. v. The Chopper Group, LLC
                            and Outlaw Country, LLC

Appellate case number:      01-14-00707-CV

Trial court case number:    2012-23983

Trial court:                80th District Court of Harris County

       The appellate record was originally due in this case on September 29, 2014. On
October 8, 2014, we notified the court reporter, Michelle Tucker, that the reporter’s
record had not been filed and ordered her to file the record by November 7, 2014.
Nevertheless, on October 9, 2014, the reporter filed a motion for an extension of time,
notifying this Court that she could file the record by October 30, 2014 and requesting that
we “grant an extension until that time for filing the record.” We granted the October 9,
2014 motion on October 10, 2014.
        On November 13, 2014, the court reporter filed a second motion requesting an
extension of time, in which she represented that the record could be filed by December
19, 2014. We granted the motion on November 17, 2014, extending the deadline for
filing the reporter’s record to December 19, 2014.
       On January 5, 2015, the court reporter filed a third motion for extension of time,
requesting an additional extension of time until February 5, 2015—129 days after the
original deadline and 189 days after the trial court signed the judgment.
       On January 27, 2015, we denied the motion and ordered the court reporter to file
the record by no later than February 17, 2015.
      The court reporters, Michelle Tucker and LaVearn Ivey, filed the reporter’s record
on March 25, 2015, and March 29, 2015.
       On May 4, 2015, appellant filed an “Unopposed Motion to Compel,” arguing that
the reporter’s record is incomplete and seeking an order requiring “the court reporter to
supplement the record to include” the missing portions. According to appellant, the
reporter’s record does not contain “1) The objections, motions, and rulings that were
made at the bench and without the jury hearing such matters. [sic] 2) the numerous
motions, arguments, and rulings during the trial but outside the presence of the jury [sic]
and 3) the discussions, motions, arguments, and rulings that took place during the jury
charge conference outside the presence of the jury.”
       We grant the motion. Accordingly, we order the court reporters, Michelle Tucker
and LaVearn Ivey, to file, within 14 days of the date of this order, either an amended
reporter’s record containing any missing portions of the reporter’s record in this case,
including the portions listed above,1 or a certification affirming that no additional
proceedings, including those listed above, exist. No extensions of time to file the
amended record or the certification will be granted.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: May 7, 2015




1
      In addition to the allegedly missing portions of the record identified by the
      appellant, the record appears to jump from the parties resting and closing on
      Monday, April 21, 2014, to the trial court’s consideration of a question asked by
      the jury on Wednesday, April 23, 2014, without providing the parties’ closing
      arguments or any other proceedings that occurred on Tuesday, April 22, 2014. If
      the reporter’s record of those proceedings was requested by any of the parties, the
      court reporters should include the transcription of those proceedings in the
      amended reporter’s record.